460 F.2d 1282
UNITED STATES of America, Plaintiff-Appellee,v.Elvin PATTERSON, Defendant-Appellant.
No. 72-1009.
United States Court of Appeals,Ninth Circuit.
May 9, 1972.

Fred E. Corbin, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, R. Michael Bruney, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before DUNIWAY, TRASK and CHOY, Circuit Judges.
PER CURIAM:


1
The appellant was charged with conspiracy and five substantive offenses arising out of an attempt to smuggle five aliens into this country. 18 U.S.C. Sec. 371, 8 U.S.C. Sec. 1324.  He was tried before a jury and found guilty on the conspiracy count and one substantive count, and received two two-year concurrent sentences.  He appeals, challenging the sufficiency of the evidence.  We affirm.


2
The Government presented the testimony of two United States Border Patrol Agents and one of the aliens who was in appellant's car at the time of his arrest.  The alien testified that after arrangements had been made to bring four of them from Tijuana to the United States, they were told to get into a car driven by appellant.  They were driven by appellant to the border outside of Tijuana.  They then left the car, entered the United States on foot, and hid along the roadside until appellant picked them up.  Appellant drove them to the place along the highway where the Border Patrol Agents found them and arrested appellant.


3
Appellant testified and denied the story told by the alien witness.  The jury, upon proper instructions, found appellant guilty.  The evidence considered in the light most favorable to the Government clearly supports the verdict and judgment.  United States v. Brown, 436 F.2d 702, 704-705 (9th Cir. 1970); United States v. Nelson, 419 F.2d 1237, 1241 (9th Cir. 1969).


4
The judgment is affirmed.